Citation Nr: 0715602	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  03-35 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by swelling of the fingers, to include arthritis 
and a neurological disability.

2.  Entitlement to service connection for arthritis of the 
right shoulder.

3.  Entitlement to service connection for arthritis of the 
right knee.

4.  Entitlement to service connection for arthritis of the 
left knee.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to June 2001.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In December 2004, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

In April 2004, the veteran appeared at the Wichita RO and 
testified via video before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for arthritis 
of the right shoulder, arthritis of the right knee, arthritis 
of the left knee, and GERD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issue before the Board.
2.  The competent evidence of record does not demonstrate 
that the veteran has a current disability that is manifested 
by swelling of the fingers.  


CONCLUSION OF LAW

A disability manifested by swelling of the fingers, to 
include arthritis and a neurological disability, was not 
incurred in or aggravated by active military service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in August 
2002, December 2004, and December 2005.  These letters 
advised the veteran of the information necessary to 
substantiate his claim and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the December 2004 letter expressly told 
the veteran to provide any relevant evidence in his 
possession, while the remaining letters implicitly told him 
to do so.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  The underlined 
paragraph at the top of page two of the December 2004 letter 
advised the veteran that "medical opinions relating any 
claimed disorder to a specific occurrence in service would 
assist you in substantiating your claim," as required by the 
December 2004 Board remand.  The January 2007 supplemental 
statement of the case notified the veteran of the information 
and evidence necessary to establish a disability rating and 
an effective date from which payment shall begin.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, post-service Army 
medical records, VA general and neurological disorders 
examinations from October 2002, and a VA orthopedic 
examination from January 2006.  

There are no identified, outstanding records requiring 
further development.  The Board notes that the RO did not 
contact the Munson Army Health Center to determine whether 
any of the physicians who conducted the veteran's January 
2001 retirement physical can remember telling the veteran 
that the swelling in his hands was probably arthritis.  
However, given that there is no current diagnosis of 
arthritis, neurological disorder, or any other disability of 
the hands, any information gathered from such an inquiry 
cannot substantiate the veteran's service connection claim.  
Therefore, the Board finds that the failure to pursue this 
information constitutes harmless error and does not prejudice 
the veteran's claim.  Therefore, the duty to notify and 
assist having been met, the Board turns to the analysis of 
the veteran's claim on the merits.

Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for direct service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For certain 
chronic disorders, such as arthritis, service connection may 
be granted if the disease becomes manifest to a compensable 
degree within one year following separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

In the case at hand, the competent evidence of record does 
not establish the existence of a current disability that 
causes swelling in the veteran's fingers.  Specifically, the 
relevant evidence of record is found in VA examinations from 
October 2002 and January 2006. 

During his October 2002 general examination, the veteran 
reported that he started noticing his fingers and hands 
became swollen and painful in 1989.  He noted that this 
condition becomes worse in cold weather.  He noted that this 
swelling makes grasping things and writing more difficult.  
On physical examination, there was no erythema, edema, or 
atrophy.  Bilateral hand grip was normal at 5/5.  
Monofilament testing showed intact sensory function 
bilaterally.  The diagnosis was "bilateral hand exam 
negative."

The veteran also reported at his October 2002 neurological 
disorders examination that his hand pain that was worse with 
the cold weather.  He also reported some numbness and 
tingling that was relieved by exercising his hands or by 
moving his arms and hands.  The examiner noted the veteran 
had no history of being evaluated for Carpal Tunnel Syndrome.  
On examination, sensation was intact in the upper limbs with 
no distal blunting of pain or vibration in the hands.  
Phalen's and Tinel's signs were negative bilaterally.  The 
examiner did not diagnose a disability of the fingers or 
hands.

At his January 2006 orthopedic examination, the veteran 
reported experiencing swelling and stiffness and tightness in 
the finger joints, and the motion of using his hands seemed 
to slow down.  He stated that sensation in his fingers and 
hands remained good.  Examination of the veteran's hands 
showed no swelling, deformity, or joint enlargement.  There 
was no joint tenderness in the metacarpal or interphalangeal 
joints.  There was full range of flexion and extension in the 
fingers and the wrists.  Wrist flexion and extension were 
strong against resistance.  The veteran had a very strong 
grip.  Thumb to fifth finger pinching was strong and without 
pain, and interdigital pinching was strong.  Sensation was 
normal throughout the hands and fingers.  There was no muscle 
atrophy, and color and temperature were normal.  X-rays taken 
of both hands and wrists in December 2005 were normal, 
showing no evidence of injury or arthritis or joint 
abnormalities.  

In summary, the October 2002 and January 2006 examination 
reports contain no evidence of a current hand or finger 
disability.  The veteran was tested for both orthopedic and 
neurological disabilities, and neither was found on 
examination.  Furthermore, the veteran has provided no 
additional evidence that would demonstrate the presence of a 
current finger disability.  Therefore, in the absence of a 
current disability, service connection for a disability 
manifested by swelling of the fingers must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for a disability manifested 
by swelling of the fingers, to include arthritis and a 
neurological disability, is denied.
REMAND

The Board now turns to the remaining issues on appeal, which 
are service connection for arthritis of the right shoulder, 
arthritis of the left knee, arthritis of the right knee, and 
GERD.  With respect to these issues, the Board notes that the 
veteran has alleged that he was told during his retirement 
physical that these conditions may have been caused by his 
military service.  

For all four of these issues, there is evidence of a current 
disability.  The January 2006 orthopedic examination notes 
that the December 2005 x-rays show acromioclavicular joint 
degenerative arthritis and noted that symptoms are at times 
possibly due to mild impingement.  The January 2006 
examination report also notes a slight amount of 
patellofemoral crepitation during active motion of the right 
knee, and minimal patellofemoral crepitation in the left 
knee.  The October 2002 examination report notes narrowing of 
the medial aspect of the right knee joint space that may be 
due to degenerative changes.  This report also noted 
narrowing of the medial aspect of the left knee joint space 
and mild chondromalacia of the left patella, which were 
suggestive of degenerative changes.  The February 2006 upper 
GI examination lists a provisional diagnosis of reflux.  

As for the first three issues, the January 2006 examiner 
stated that he was not able to identify a definite connection 
between the right shoulder and bilateral knee complaints and 
an in-service problem.  In April 2004, the veteran testified 
that he was told by the physician who conducted his 
retirement physical that he was developing arthritis.  The 
Board cannot accept the veteran's testimony regarding what he 
was told by a physician as competent medical evidence, as a 
layperson's account of what a physician purportedly said is 
simply too attenuated and inherently unreliable to constitute 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  However, in its December 2004 remand, the Board 
directed that the RO attempt to contact the physicians who 
conducted the retirement physical and ask whether they can 
recall telling the veteran that he was developing arthritis 
in his right shoulder or knees.  This instruction was not 
followed, and so the veteran's claims must once again be 
remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

Even if the RO is able to contact the physicians who 
conducted the January 2001 retirement examination, it may not 
be practical to expect them to remember whether they recall 
telling the veteran that he had arthritis in his right 
shoulder or knees.  Therefore, the Board believes a new VA 
examination is warranted in order to determine whether the 
veteran currently has knee or right shoulder disabilities 
that are connected to his military service.  Moreover, an 
examination would be useful in reconciling the seemingly 
contradictory findings of the October 2002 and January 2006 
examination reports. 

With respect to the GERD claim, the Board notes that there is 
possible evidence of an in-service disability, and that the 
veteran's April 2004 testimony pertaining to what he was told 
by the physicians who conducted the retirement examination 
extended to his GERD claim.  However, the veteran cancelled 
three VA examination appointments that were to assess whether 
there is a link between his current disability and his 
military service.  In this regard, the Board points out that 
the duty to assist is not always a one-way street.  In order 
for VA to process claims, individuals applying for benefits 
have a responsibility to cooperate with the agency in the 
gathering of evidence necessary to establishing entitlement 
to benefits.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Kowalski v. Nicholson, No. 02-1284 (Jun. 8 
2005).  The Board therefore concludes that VA has satisfied 
its duty to assist with respect to providing a VA 
examination, but that this claim should be remanded in order 
to comply with the December 2004 remand instruction.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to determine 
whether the physicians involved with the 
appellant's January 2001 retirement 
physical examination are still at the 
Munson Army Health Center, Fort 
Leavenworth, Kansas.  If so, each should 
be asked to recall whether he might have 
discussed with the veteran the etiology of 
any right shoulder disability, right knee 
disability, left knee disability, or GERD.  
These attempts, and any response, should 
be documented in the claims file.

2.  The veteran should be afforded a VA 
examination with an individual with the 
appropriate expertise to determine the 
etiology of any current right shoulder, 
right knee, or left knee disability.  The 
veteran's claims file must be made 
available to and be reviewed by the 
examiner.  The examiner should indicate in 
the report that the claims file was 
reviewed.  All tests, including x-rays, 
and studies deemed necessary should be 
accomplished and clinical findings should 
be reported in detail.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that any current disability of the 
right shoulder, left shoulder, or right 
knee originated in service, was aggravated 
during service, or is otherwise 
etiologically related to service.  The 
examiner's discussion should pay 
particular attention to the veteran's 
service medical records, the October 2002 
general and neurological examinations, and 
the January 2006 orthopedic examination 
and should attempt to reconcile the x-ray 
findings of these examination reports.

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

3.  The RO must notify the appellant that 
it is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
and after any other development the RO 
deems necessary, the RO must readjudicate 
the issues on appeal.  If any issue on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


